Citation Nr: 0713668	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever.

2.  Entitlement to service connection for arthritis, 
including rheumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for residuals of 
rheumatic fever and arthritis, including rheumatic arthritis.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

Review of the claims file reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  Id.  
Correspondence within the veteran's claims folder reveals 
that the veteran underwent a special examination provided by 
the SSA in November 2003 for arthritis, and was subsequently 
awarded disability benefits in December 2003.  The Board 
finds that an attempt should be made to obtain those records, 
as they are relevant to the issues on appeal.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the veteran through his 
representative and ask him to identify any 
and all health care providers who have 
treated him for his arthritis and residuals 
of rheumatic fever disorders since November 
2004.  If necessary, the appropriate consent 
forms should be provided.  The veteran should 
be further instructed that he may provide 
copies of any medical records and, in the 
case of private medical records, if VA cannot 
obtain them it is his responsibility to 
obtain them and submit them to VA.

3.  Obtain from the SSA a copy of its 
decision(s) awarding the veteran disability 
benefits, as well as copies of all medical 
records underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  After accomplishing any other development 
deemed appropriate, readjudicate the claims 
for entitlement to service connection for 
residuals of rheumatic fever and arthritis, 
including rheumatic arthritis.  If the 
benefits sought in connection with the claims 
remain denied, the veteran should be provided 
with an appropriate Supplemental Statement of 
the Case and given the appropriate time 
period within which to respond.

The case should then be returned to the Board for further 
consideration, as warranted.  The Board intimates no opinion, 
legal or factual, as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



